DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states "one pair of bolt members" in multiple lines of claim 1.  It is unclear if the limitation is a double inclusion or if the limitation " one pair of bolt members “ referenced after the first instance in claim 1 is different to the first instance of “one pair of bolt members”.  For purpose of examination, examiner interprets " one pair of bolt members " in claim 1 after the first occurrence as the same "one pair of bolt members" of the first occurrence in claim 1.  
Further, Claim 1 states "one pair of nut members" in multiple lines of claim 1.  It is unclear if the limitation is a double inclusion or if the limitation " one pair of nut members “ referenced after the first instance in claim 1 is different to the first instance of “one pair of bolt members”.  For purpose of examination, examiner interprets " one pair of nut members " in claim 1 after the first occurrence as the same "one pair of bolt members" of the first occurrence in claim 1.  
Claim 2-8 are rejected due to being dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margolin (5,568,668).
Regarding Claim 1, Margolin teaches A cleaning tool for a laundry drying machine (Ref. 1, Fig. 2), comprising: 
a pad member (Ref. 10&11, Fig. 3) having a first surface (See annotated Fig. 3 below) and a second surface (See annotated Fig. 3 below) opposite to the first surface (Fig. 13); 
a cleaning member (Ref. 14, Fig. 2&3) attached to the first surface of the pad member (Fig. 3); 
one pair of bolt members (Ref. 19, Fig. 3, [Col. 4, Line 65-67]) vertically coupled to the second surface of the pad member (Fig. 3); and 
one pair of nut members (Ref. 19a, Fig. 3, [Col. 4, Line 65-67]) coupled to one pair of bolt members (Fig. 13), 
wherein one pair of bolt members is fitted to holes (Fig. 2&3 show the bolt members are fitted to holes) formed on a drum of the laundry drying machine so as to allow hot air heated by a heater of the laundry drying machine to be blown into the drum toward the inside of the drum from the outside of the drum (Examiner interprets the limitation as intended use and the bolt members would be capable of fitting holes formed on a drum of the laundry drying machine), and one pair of nut members is fastened to one pair of bolt members at the inside of the drum (Examiner interprets the limitation as intended use and the nut members to fasten the bolt member at the inside of the drum), so that when the drum rotates after the cleaning member has been mounted on the drum, the cleaning member rubs the dust and contaminants attached to an outer peripheral wall located on the outside of the drum (Examiner interprets the limitation as intended use and give the configuration described the brushing member would be capable of cleaning dust and contaminates attached to an outer peripheral wall).   

    PNG
    media_image1.png
    459
    279
    media_image1.png
    Greyscale

Regarding Claim 2, Margolin teaches the limitations of claim 1, as described above, and further teaches wherein the cleaning member is separably coupled to the pad member (Fig. 3 shows the cleaning member is separable coupled to the pad member).

Regarding Claim 7, Margolin teaches the limitations of claim 1, as described above, and further teaches wherein the pad member is made of a plastic material ([Col. 4, Line 11-15] teaches the pad member being made of hard plastics).

Regarding Claim 8, Margolin teaches the limitations of claim 1, as described above, and further teaches wherein so as to be coupled to the pad member, each bolt member comprises a head locked onto the first surface of the pad member and a body vertically extended from the second surface of the pad member in such a manner as to pass through the pad member (Fig. 2&3 shows the bolt member extending from the surface of the pad member in such a manner as to pass through the pad member).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin as applied to claims 3-5 above, and further in view of Bosch (DE 20 2021 104 424 U1).
Regarding Claim 3, Margolin teaches the limitations of claim 2, as described above, but fails to explicitly teach Velcro members.  Bosch teaches a cleaning member and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean dust and debris.  Bosch teaches Velcro members (Ref. 128, Fig. 9) located on contact surfaces between the pad member and the cleaning member in such a manner as to be coupled to each other (Fig. 9, [Para 7, Disclosure of the Invention]).  Bosch further teaches a benefit to the Velcro members to provide interchangeable cleaning elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the cleaning member, as taught by Margolin, with Velcro members, as taught by Bosch, to provide an easy way to remove the cleaning member and replace it with other heads or clean said member.

Regarding Claim 4, Margolin in view of Bosch teaches the limitations of claim 3, as described above, and further teaches wherein in addition to the first surface of the pad member, Velcro members are disposed on edges of the second surface of the pad member, and the center portion of the Velcro member disposed on the cleaning member is coupled to the Velcro member disposed on the first surface of the pad member, while the edges of the Velcro member disposed on the cleaning member being coupled to the Velcro members disposed on the edges of the second surface of the pad member (Fig. 9, [Description of the Invention] teaches Velcro on the entire pad and for different cleaning attachments).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning member and pad member to b

Regarding Claim 5, Margolin in view of Bosch teaches the limitations of claim 3, as described above, and further teaches wherein the cleaning member is made of microfibers (Ref. 132, Fig. 9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin as applied to claims 1-2 and 7-8 above, and further in view of Mandhai (2012/0042467).
Regarding Claim 6, Margolin teaches the limitations of claim 1, as described above, but fails to explicitly teach the cleaning member comprises a base and a plurality of microfiber protruding portions.  Mandhai teaches a reusable cleaning cloth and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean dust and debris.  Mandhai further teaches wherein the cleaning member comprises a base (Ref. 602, [0014])  made of a fabric ([0039] describes being made of a microfiber material)  and a plurality of microfiber protruding portions (Ref. 606, [0040]) having the shapes of rods formed by the protrusion of the microfibers from the base (Fig. 6).  Mandhai teaches microfiber as a material has increased properties of softness, water repellency, absorption, and durability ([0015]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning member, as taught by Margolin, with a base made of fabric and a plurality of microfiber protruding portions since such a modification is merely an alternate alternative structure to clean and having increased properties of softness, water repellency, absorption, and durability.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Libman (2010/0212096), Byrne (2013/0306104), VanDeHey (2021/0045617), Libman (2007/0226930), and Drumm (4,763,378) teaches cleaning tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean dust and debris.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723